                                                           F     En
                                                 ,                ■ ■ '-.r
                                                                             y
                                                                                      1 July 2020
                                                         JULoim              V

Honorable Joan M.Azrack.                          t-ONG ISLAND OFFICE
United States District Judge
United States District Court
Eastern District ofNew Yoik
100 Federal Plaza
Central Islip
New York, 11722.




                                                                                       0? 2020
       Re:S.1Ketalv. Garden CSty Union FreeSchool District et al.
                Docket No;     18 CV1890
                                       (JMA)(ARL)



Dear Judge Azrack,

In responses to defendants'letter to you dated June 30,2020 requesting denial ofour
adjournment request ofJuly Sth Conference, we make the following aiguments for
adjournment:

1- COVID-19- we were limited in getting legal help to amend/subpoena over past three months,
and our family has been severely affected and busy with the pandemic,financially and health-
wise. In addition, I, Stephen Wende, must imminently travel to Johannesbuig to see my sick
mother. I have been on standby since early April, as she is very ill and living in
senior facility. South Africa's air space is due to open any day, and I will have to leave
the country immediately,for at least a month, hence our request for adjournment.

2- AMENDED COMPLAINT/SUBPOENA /OPERATIVE PLEADING

Defendants added, new pertinent false testimony to the court record in February 2020 explaining
why they suspended our son (action that prompted his litigation). Subpoenas to Garden City
Police(GCPD)and Office of Civil Rights(OCR)investigator will prove this NEW,extremely
defamatory,core testimony ofdefendants' case, submitted to this court, was false and
fabricated.


In this false testimony, defendants stated they suspended our son, causing loss of his Sth grade,
trauma, stigma,forcing him to private school, years oflitigation, because the GCPD
